DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, lines 3-4 recite “another neural network.”  However, parent claim 10 does not recite a first neural network.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trim et al. (US 2020/0177529 A1, “Trim”) in view of Pasko et al. (US 11,132,509 B1, “Pasko”).
As to claims 1, 17, Trim discloses a method comprising: 
processing audio data included in a data stream associated with an application (contextual program 200 uses speech recognition, e.g. NLP, to derive a textual representation of audio content of a live stream, para. 0027); 
based at least in part on the processing, determining a context corresponding to the audio data (based on the derived textual representation, contextual program 200 determines a topic of the audio of the live stream, para. 0027, 0029); 
applying textual data retrieved from a chat feature of the application (contextual program 200 utilizes NLP to determine a classification for each comment of comment section 318, para. 0031); 
computing, based at least in part on the textual data, data indicative of a relevance of the textual data to the determined context (contextual program 200 identifies comments within the chat content that correlate to the classification of the presentation content, para. 0032, and assigns each comment with a threshold score, para. 0037-0038); and 
based at least in part on the relevance of the textual data, determining a display option for the textual data within the chat feature of the application (contextual program 200 displays comments within the chat content that correlate to the classification of the presentation content, para. 0034, 0036).
Trim differs from claims 1, 17 in that it does not disclose: determining a neural network corresponding to the determined context, and applying and using the neural network.  Pasko teaches performing natural language understanding processing by using domain-specific NLU models (Abstract), which may be implemented using neural networks (col. 7, lines 44-50; col. 13, lines 35-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trim with the above teaching of Pasko in order to produce the best natural language processing result while reducing latency and conserving local resources, as taught by Pasko (col. 3, line 8 – col. 4, line 6).
As to claims 2, 19, Trim in view of Pasko discloses: wherein the display option includes at least one of: 
causing display of the textual data within the chat feature when the textual data is determined to be relevant to the determined context (Trim: contextual program can display contextually relevant chat content in relevant comment section 326, para. 0024, 0034-0036); 
refraining from displaying the textual data within the chat feature when the textual data is determined to be irrelevant to the determined context; 
filtering out at least a portion of the textual data when the portion is determined to be irrelevant to the determined context; or 
causing display of the textual data after other textual data determined to be relevant when the textual data is determined to be irrelevant to the determined context (Trim: comment section 322 is displayed after relevant comment section 324, Fig. 3B).
As to claim 3, Trim in view of Pasko discloses: wherein the neural network is determined from a plurality of neural networks each associated with a respective context (Pasko: natural language understanding processing is performed by using domain-specific NLU models, which may be implemented using neural networks; Abstract; col. 7, lines 44-50; col. 13, lines 35-57).
As to claim 5, Trim in view of Pasko discloses: wherein the application corresponds to a streaming application executed within a cloud computing environment (Trim: live video stream, para. 0020-0022; Pasko: cloud-based streaming, col. 1, lines 13-16; col. 5, lines 25-36).
As to claim 6, Trim in view of Pasko discloses: wherein the streaming application includes at least one of a game streaming application, a video conferencing application, or a video streaming application (Trim: live video stream, para. 0020-0022; Pasko: cloud-based streaming, col. 1, lines 13-16; col. 5, lines 25-36).
As to claim 7, Trim in view of Pasko discloses: wherein the generating the transcript includes applying the audio data to a natural language processing algorithm (Trim: contextual program 200 utilizes natural language processing to derive a textual representation of audio content of a live stream, para. 0027).
As to claim 9, Trim in view of Pasko discloses: 
applying textual data representative of the audio data to another neural network (Pasko: text data generated by ASR is input to multiple domain classifiers, col. 12, line 65 – col. 13, line 34); and 
computing, using the another neural network, an indicia representative of the context (Pasko: candidate domain with the highest domain classifier score is selected, col. 14, lines 6-31, to determine the intent associated with the ASR text data, col. 16, lines 32-41).
As to claim 20, Trim in view of Pasko discloses: wherein the system is comprised in at least one of: 
a system for performing deep learning operations; 
a system implemented using an edge device (Trim: edge server, para. 0059); 
a system incorporating one or more virtual machines (VMs); 
a system implemented at least partially in a data center (Pasko: data center, col. 5, line 35); or 
a system implemented at least partially using cloud computing resources (Pasko: cloud services, col. 5, line 35).
Claim(s) 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trim in view of Pasko, as applied to claims 1, 17 above, and further in view of Barajas Gonzalez et al. (US 2018/0048721 A1, “Gonzalez”).
Trim in view of Pasko differs from claims 4, 18 in that it does not disclose: 
computing, using the neural network and based at least in part on the textual data, data indicating whether the textual data is offensive or inoffensive, 
wherein the determining the display option is further based at least in part on whether the textual data is offensive or inoffensive.
Gonzalez teaches analyzing comments associated with shared media and filtering out and displaying those determined to be irrelevant, inappropriate, or even offensive, based on a pre-set quality algorithm (para. 0018, 0083, 0068; Fig. 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trim in view of Pasko with the above teaching of Gonzalez in order to enrich the overall shared media experience for the user, as taught by Gonzalez (para. 0014-0015).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trim in view of Pasko, as applied to claim 1 above, and further in view of Saggi et al. (US 2020/0372066 A1, “Saggi”).
Trim in view of Pasko discloses processing speech using NLP to determine a topic (Trim: para. 0027-0030), it differs from claim 8 in that it does not disclose: 
processing the audio data to determine one or more keywords; and 
determining the context based at least in part on the one or more keywords.
Saggi teaches processing spoken content to determine one or more top keywords and assigning a category label to the text based on keywords, para. 0015, 0104-0105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trim in view of Pasko with the above teaching of Saggi in order to identify the subject matter of a video. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2018/0359199 A1, “Nguyen”).
As to claim 10, Nguyen discloses a method comprising: 
receiving a data stream associated with an application (video chat application, para. 0047); 
generating a textual representation of the data stream based at least in part on audio data included in the data stream (speech input is converted to text, para. 0048); 
determining that the textual representation includes a trigger phrase (natural language processor 310 determines specific token phrases which trigger response options, para. 0037, 0051); 
determining, based at least in part on the trigger phrase, one or more response options (based on the determined tokens, the system determines the most appropriate action response options to display to the user, para. 0038, 0056); and 
populating one or more graphical elements corresponding to the one or more response options within a chat feature of the application (action response options are presented to the user for selection, para. 0042, 0051, 0059; video chat application, discussion forum, text messaging, etc., para. 0047).
As to claim 11, Nguyen discloses: 
comparing words from the textual representation to a trigger phrase dictionary including the trigger phrase (key words are isolated and compared with a preexisting matrix where certain tokens are associated with certain topics which trigger possible action responses, para. 0051-0052, 0069, including a list of tokens that indicate a question phrase, para. 0037); and 
determining that one or more of the words correspond to the trigger phrase (matches are identified, para. 0037).
As to claim 13, Nguyen discloses: wherein the application corresponds to a streaming application (video chat application, 0047) executed within a cloud computing environment (cloud-based computing systems, para. 0058, 0094).
As to claim 14, Nguyen discloses: wherein the streaming application includes at least one of a game streaming application, a video conferencing application, or a video streaming application (video chat application, 0047).
As to claim 15, Nguyen discloses: wherein at least one of the trigger phrase or the one or more response options are customized by a user of the application (response options are personalized and tailored to the user, para. 0006, 0033, 0036, 0038-0039, 0042).
As to claim 16, Nguyen discloses: filtering out one or more responses within the chat feature that do not correspond to the one or more response options (the most appropriate action response options are determined, para. 0038, 0040).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Milligan et al. (US 2017/0180294 A1, “Milligan”).
Nguyen discloses: 
applying data representative of the textual representation to another network (comparing historical message and action response data across multiple devices and servers in order to provide the most accurate and intelligent set of action responses to the user, para. 0044); and 
computing, using the another network, data indicative of the trigger phrase (para. 0044).
Although Nguyen discloses the use of machine-learning algorithms to generate new relationships to leverage future intelligent action responses (para. 0042), it differs from claim 12 in that it does not explicitly disclose neural networks.
Milligan teaches providing automatic response suggestions in a message exchange thread using neural networks (para. 0086).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nguyen with the above teaching of Milligan in order to improve the efficiency and accuracy of the machine learning models, as taught by Milligan (para. 0086).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ji et al. (US 11,030,994 B2) teach a plurality of domain specific ASR engines to facilitate recognition of specific vocabulary and context.
Avedissian (US 2020/0279075 A1) teaches a trigger phrase dictionary (para. 0023).
Provost et al. (US 2020/0183975 A1) teach filters for comment monitoring, including profanity, comments phrased in the form of a question, etc. (para. 0099).
Petri et al. (US 2020/0097546 A1) teach an insightfulness engine which filters comments which are antagonistic, off-topic, profane, etc.
Johnson et al. (US 2020/0044996 A1) teach a comment filter component in a chat forum for a live video (para. 0068) using neural networks (para. 0077-0078).
Weinwurm et al. (US 2020/0036761 A1) teach generating a relevance score for each comment.
Kalaboukis et al. (US 2019/0394511 A1) teach presenting user-selectable options based on video-based content.
Lin (US 9533218 B1) teach comment filtering in an online gaming environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652